Exhibit 10.2
L-3 COMMUNICATIONS HOLDINGS, INC.
2008 LONG TERM PERFORMANCE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
(Version 0004)
          THIS AGREEMENT, effective as of the Grant Date (as defined below), is
between L-3 Communications Holdings, Inc., a Delaware corporation (the
“Company”), and the Optionee (as defined below).
          WHEREAS, the Company has adopted the L-3 Communications Holdings, Inc.
2008 Long Term Performance Plan (the “Plan”) in order to provide additional
incentives to selected officers and employees of the Company and its
subsidiaries; and
          WHEREAS, the Committee responsible for administration of the Plan has
determined to grant an option to the Optionee as provided herein and the Company
and the Optionee hereby wish to memorialize the terms and conditions applicable
to the Option (as defined below);
          WHEREAS, the following terms shall have the following meanings for
purposes of this Option Agreement:
     “Award Letter” shall mean the letter to the Optionee attached hereto as
Exhibit A;
     “Common Stock” means the Company’s Common Stock, par value $0.01 per share;
     “Exercise Price” shall mean the “Grant Price” listed in the Award Letter;
     “Grant Date” shall mean the “Grant Date” listed in the Award Letter;
     “Option Agreement” or this “Agreement” shall mean this agreement including
(unless the context otherwise requires) the Award Letter.
     “Optionee” shall mean the “Participant” listed in the Award Letter; and
     “Shares” shall mean that number of shares of Common Stock listed in the
Award Letter as “Awards Granted.”
          NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of Option.
               1.1 Effective as of the Grant Date, for good and valuable
consideration, the Company hereby irrevocably grants to the Optionee the right
and option (the “Option”) to purchase all or any part of the Shares, subject to,
and in accordance with, the terms and conditions set forth in this Option
Agreement.
               1.2 The Option is not intended to qualify as an Incentive Stock
Option within the meaning of Section 422 of the Code.
               1.3 This Option Agreement shall be construed in accordance and
consistent with, and subject to, the terms of the Plan (the provisions of which
are incorporated hereby by reference); and, except as otherwise expressly set
forth herein, the capitalized terms used in this Option Agreement shall have the
same definitions as set forth in the Plan. In the event of any conflict between
one or more of this Option Agreement, the Award Letter and the Plan, the Plan
shall govern this Option Agreement and the Award Letter, and the Option
Agreement (to the extent not in conflict with the Plan) shall govern the Award
Letter.

 



--------------------------------------------------------------------------------



 



2. Exercise Price.
          The price at which the Optionee shall be entitled to purchase the
Shares upon the exercise of the Option shall be the Exercise Price per share,
subject to adjustment as provided in Section 9.
3. Duration of Option.
          The Option shall be exercisable to the extent and in the manner
provided herein for a period of ten (10) years from the Grant Date (the
“Exercise Term”); provided, however, that the Option may be earlier terminated
as provided in Section 6 hereof.
4. Exercisability of Option.
          Unless otherwise provided in this Option Agreement or the Plan, the
Option shall entitle the Optionee to purchase, in whole at any time or in part
from time to time, one-third (1/3rd) of the total number of shares covered by
the Option on the first anniversary of the Grant Date, an additional one-third
(1/3rd) of the total number of Shares covered by the Option on the second
anniversary of the Grant Date and the final one-third (1/3rd) of the total
number of Shares covered by the Option on the expiration of the third
anniversary of the Grant Date. Each such right of purchase shall be cumulative
and shall continue, unless sooner exercised or terminated as herein provided,
during the remaining period of the Exercise Term. Any fractional number of
shares resulting from the application of the foregoing percentages shall be
rounded to the next higher whole number of Shares (not to exceed the total
number of Shares granted as provided in Section 1.1).
5. Manner of Exercise and Payment.
          5.1 Subject to the terms and conditions of this Option Agreement and
the Plan, the Option may be exercised by delivery of written notice to the
Secretary of the Company (or his or her designee), at its principal executive
office. Such notice shall state that the Optionee or other authorized person is
electing to exercise the Option and the number of Shares in respect of which the
Option is being exercised and shall be signed by the person or persons
exercising the Option. In the event the Company has designated an Award
Administrator (as defined below), the Option may also be exercised by giving
notice (including through electronic means) in accordance with the procedures
established from time to time by the Award Administrator. Any exercisable
portion of the Option or the entire Option, if then wholly exercisable, may be
exercised in whole or in part, provided that partial exercise shall be for whole
shares of Common Stock only. If requested by the Committee, such person or
persons shall (i) deliver this Agreement (including the Award Letter) to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and (ii) provide satisfactory proof as to the right of such person or persons to
exercise the Option.
          5.2 The notice of exercise described in Section 5.1 shall be
accompanied by either (i) payment of the full purchase price for the Shares in
respect of which the Option is being exercised and of all applicable Withholding
Taxes (as defined in Section 11) pursuant to Section 11 hereof (such payment to
be made in cash, by delivering Shares, by withholding a portion of the Shares
otherwise issuable or by any combination thereof) or (ii) instructions from the
Optionee to the Company directing the Company to deliver a specified number of
Shares directly to a designated broker or dealer pursuant to a cashless exercise
election, in which case the Company must receive, prior to the issuance of the
Shares in respect of which the Option is being exercised, payment of the full
purchase price for the Shares in respect of which the Option is being exercised
and all applicable Withholding Taxes pursuant to Section 11 hereof (such payment
to be made in cash, by delivering Shares, by withholding a portion of the Shares
otherwise issuable or by any combination thereof). The value of any Shares
withheld or delivered in satisfaction of the purchase price for the Shares in
respect of which the Option is being exercised and/or Withholding Taxes shall be
determined by reference to the Fair Market Value of such Shares as of the date
of such

-2-



--------------------------------------------------------------------------------



 



withholding or delivery. In the event that Withholding Taxes are satisfied by
withholding a portion of the Shares otherwise issuable in connection with an
exercise of the Option, the Company shall not withhold any Shares in excess of
the minimum number of Shares necessary to satisfy the applicable Withholding
Taxes.
          5.3 Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Sections 5.1 and 5.2 relating to
the Shares in respect of which the Option is being exercised, the Company shall,
subject to the Plan and this Option Agreement, take such action as may be
necessary to effect the transfer to the Optionee of the number of Shares as to
which such exercise was effective.
          5.4 The Optionee shall not be deemed to be the holder of, or to have
any of the rights and privileges of a stockholder of the Company in respect of,
Shares purchased upon exercise of the Option until (i) the Option shall have
been exercised pursuant to the terms of this Option Agreement and the Optionee
shall have paid the full purchase price for the number of Shares in respect of
which the Option was exercised and any applicable Withholding Taxes and (ii) the
Company shall have issued the Shares in connection with such exercise.
6. Termination of Employment.
          6.1 If, prior to the date of the initial vesting of the Option
pursuant to Section 4 hereof (the “Initial Vesting Date”), the Optionee’s
employment with the Company and its subsidiaries shall be terminated for any
reason, other than death or permanent disability (as herein defined), the
Optionee’s right to exercise the Option shall terminate as of the effective date
of termination (the “Termination Date”) and all rights hereunder shall cease
(unless otherwise provided for by the Committee in accordance with the Plan).
For purposes hereof, “permanent disability” means incapacity due to physical or
mental illness as a result of which the Optionee becomes eligible for benefits
under the applicable long-term disability plan or policy of the Company or the
applicable subsidiary of the Company which is in effect at the time Optionee
became incapacitated.
          6.2 If the Optionee’s employment with the Company and its subsidiaries
shall be terminated by reason of death or permanent disability, the Option shall
become immediately fully exercisable as to 100% of the Shares subject to the
Option, and the Optionee or the executor or administrator of the estate of the
Optionee or the person or persons to whom the Option shall have been validly
transferred by the executor or the administrator pursuant to will or the laws of
descent or distribution shall have the right, within one year from the date of
the Optionee’s death or permanent disability, to exercise the Option, subject to
any other limitation contained herein on the exercise of the Option in effect at
the date of exercise.
          6.3 If, on or after the Initial Vesting Date, the Optionee’s
employment with the Company and its subsidiaries shall be terminated for any
reason other than for Cause or death or permanent disability, the Optionee shall
have the right within three months after the Termination Date to exercise the
Option to the extent that installments thereof shall have been or become
exercisable at the Termination Date and shall not have been exercised, subject
to any other limitation contained herein on the exercise of the Option in effect
at the date of exercise, and (unless otherwise provided for by the Committee in
accordance with the Plan) the Optionee’s right to exercise any installments of
the Option that were not exercisable at the Termination Date (if any) shall
terminate as of the Termination Date. If the Optionee’s employment is terminated
for Cause, the Option shall terminate as of the Termination Date, whether or not
exercisable. For purposes hereof, “Cause” means the Optionee’s (i) intentional
failure to perform reasonably assigned duties, (ii) dishonesty or willful
misconduct in the performance of duties, (iii) engaging in a transaction in
connection with the performance of duties to the Company or its subsidiaries
which transaction is adverse to the interests of the Company or its subsidiaries
and is engaged in for personal profit or (iv) willful violation of any law, rule
or regulation in connection with the performance of duties (other than traffic
violations or similar offenses).

-3-



--------------------------------------------------------------------------------



 



          6.4 If the Optionee shall die within the three-month period referred
to in 6.3 above, the Optionee or the executor or administrator of the estate of
the Optionee or the person or persons to whom the Option shall have been validly
transferred by the executor or administrator pursuant to will or the laws of
descent and distribution shall have the right, within one year from the date of
the Optionee’s death, to exercise the Option to the extent that the Option was
exercisable at the date of death, subject to any other limitation contained
herein on the exercise of the Option in effect at the date of exercise.
          6.5 The Participant’s rights with respect to the Option shall not be
affected by any change in the nature of the Participant’s employment so long as
the Participant continues to be an employee of the Company or any of its
subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee or (with respect to any
employee other than an “Executive Officer” as defined under the Plan) its
designee (who, at the date of this Agreement, shall be the Company’s Vice
President of Human Resources), whose good faith determination shall be final,
binding and conclusive; provided, that such designee may not make any such
determination with respect to his or her own employment.
7. Nontransferability.
          The Option shall not be transferable other than by will or by the laws
of descent and distribution, and during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee, except that the Option may be
transferred to and exercised by a family member or family members of the
Optionee, or transferred to an irrevocable trust or trusts established for the
benefit of the Optionee’s family members during this Optionee’s lifetime. After
the death of the Optionee, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 6.2 or 6.4, be
exercised by the Optionee’s personal representative or by any person empowered
to do so under the Optionee’s will or under the then applicable laws of descent
and distribution.
8. No Right to Continued Employment.
          Nothing in this Option Agreement or the Plan shall be interpreted or
construed to confer upon the Optionee any right to continue employment by the
Company or any of its subsidiaries, nor shall this Agreement or the Plan
interfere in any way with the right of the Company or any of its subsidiaries to
terminate the Optionee’s employment at any time for any reason whatsoever,
whether or not with Cause.
9. Adjustments.
          In the event that the outstanding shares of the Common Stock are, from
time to time, changed into or exchanged for a different number or kind of shares
of the capital stock of the Company or other securities of the Company by reason
of a merger, consolidation, recapitalization, reclassification, stock split,
stock dividend, combination of capital stock, or other similar increase or
decrease in the number of shares outstanding without receiving compensation
therefor, the Committee shall, in accordance with the terms of the Plan, make an
appropriate and equitable adjustment in the number and kind of Shares or other
consideration as to which such Option, or portions thereof then unexercised,
shall be exercisable and the exercise price therefor. Any such adjustment made
by the Committee shall be final, binding and conclusive upon the Optionee, the
Company and all other interested persons. Any such adjustment may provide for
the elimination of any fractional share which might otherwise become subject to
the Option. This paragraph shall also apply with respect to any extraordinary
dividend or other extraordinary distribution in respect of the Common Stock
(whether in the form of cash or other property).

-4-



--------------------------------------------------------------------------------



 



10. Effect of a Change in Control.
          10.1 Notwithstanding anything contained in the Plan or this Agreement
to the contrary, in the event of a Change in Control, (a) the Option becomes
immediately and fully exercisable as to 100% of the Shares subject to the
Option, and (b) upon termination of an Optionee’s employment with the Company,
following a Change in Control, the Option shall remain exercisable until one
year after termination, but in no event beyond the Exercise Term. The Company
reserves the right to change or modify in any way the definition of Change in
Control set forth in this Option Agreement and any such change or modification
shall be binding on the Optionee.
          10.2 For the purposes of this Option Agreement, “Change in Control”
shall mean the first to occur of the following:

  a.   The acquisition by any person or group (including a group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the
Company or any of its subsidiaries, of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of a majority of the combined
voting power of the Company’s then outstanding voting securities, other than by
any employee benefit plan maintained by the Company;     b.   The sale of all or
substantially all the assets of the Company and its subsidiaries taken as a
whole; or     c.   The election, including the filling of vacancies, during any
period of 24 months or less, of 50% or more, of the members of the Board of
Directors, without the approval of Continuing Directors, as constituted at the
beginning of such period. “Continuing Directors” shall mean any director of the
Company who either (i) is a member of the Board of Directors on the Grant Date,
or (ii) is nominated for election to the Board of Directors by a majority of the
Board which is comprised of directors who were, at the time of such nomination,
Continuing Directors.

11. Withholding of Taxes.
          As a condition to the issuance of Shares in respect of any exercise of
the Option or any other issuance or payment to the Optionee hereunder, the
Optionee shall pay to the Company (and the Company shall have the right to
deduct from any distribution of cash to the Optionee) the minimum amount
necessary to satisfy Federal, state, local and foreign withholding tax
requirements, if any (“Withholding Taxes”) with respect to such exercise,
issuance or payment.
12. Optionee bound by the Plan.
          The Optionee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof.
13. Modification of Agreement.
          This Agreement may be modified, amended, suspended or terminated, and
any terms or conditions may be waived, but, subject to paragraphs 6.5 and 10.1
and to the terms and conditions of the Plan, only by a written instrument
executed by the parties hereto.

-5-



--------------------------------------------------------------------------------



 



14. Severability.
          Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
15. Governing Law.
          The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York without giving
effect to the conflicts of laws principles thereof.
16. Successors in Interest.
          This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of the
Optionee or the Optionee’s legal representatives. All obligations imposed upon
the Optionee and all rights granted to the Company under this Agreement shall be
final, binding and conclusive upon the Optionee’s heirs, executors,
administrators and successors.
17. Administration.
          The Committee shall have the power to interpret the Plan and this
Option Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Optionee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Options. In
its absolute discretion, the Board of Directors may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan and
this Option Agreement.
18. Resolution of Disputes.
          Any dispute or disagreement which may arise under, or as a result of,
or in any way related to, the interpretation, construction or application of
this Agreement shall be determined by the Committee. Any determination made
hereunder shall be final, binding and conclusive on the Optionee and Company for
all purposes.
19. Data Privacy Consent.
          As a condition of the grant of the Option, the Optionee hereby
consents to the collection, use and transfer of personal data as described in
this paragraph. The Optionee understands that the Company and its subsidiaries
hold certain personal information about the Optionee, including name, home
address and telephone number, date of birth, social security number, salary,
nationality, job title, ownership interests or directorships held in the Company
or its subsidiaries, and details of all stock options or other equity awards or
other entitlements to shares of common stock awarded, cancelled, exercised,
vested or unvested (“Data”). The Optionee further understands that the Company
and its subsidiaries will transfer Data among themselves as necessary for the
purposes of implementation, administration and management of the Optionee’s
participation in the Plan, and that the Company and any of its subsidiaries may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Optionee
understands that these recipients may be located in the European Economic Area
or elsewhere, such as the United States. The Optionee hereby authorizes them to
receive, possess, use, retain and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of shares of common stock
on the

-6-



--------------------------------------------------------------------------------



 



Optionee’s behalf, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer to a broker or other third party with
whom the Optionee may elect to deposit any shares of common stock acquired under
the Plan. The Optionee may, at any time, view such Data or require any necessary
amendments to it.
20. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation.
          By accepting this Agreement and the grant of the Option evidenced
hereby, the Optionee expressly acknowledges that (a) the Plan is discretionary
in nature and may be suspended or terminated by the Company at any time; (b) the
grant of the Option is a one-time benefit that does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options; (c) all determinations with respect to future option grants, if any,
including the grant date, the number of Shares granted, the exercise price and
the exercise date or dates, will be at the sole discretion of the Company;
(d) the Optionee’s participation in the Plan is voluntary; (e) the value of the
Option is an extraordinary item of compensation that is outside the scope of the
Optionee’s employment contract, if any, and nothing can or must automatically be
inferred from such employment contract or its consequences; (f) Options are not
part of normal or expected compensation for any purpose and are not to be used
for calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and the Optionee waives any claim on such basis; and (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Optionee understands, acknowledges and agrees that
the Optionee will have no rights to compensation or damages related to option
proceeds in consequence of the termination of the Optionee’s employment for any
reason whatsoever and whether or not in breach of contract.
21. Subsidiary.
          As used herein, the term “subsidiary” shall mean, as to any person,
any corporation, association, partnership, joint venture or other business
entity of which 50% or more of the voting stock or other equity interests (in
the case of entities other than corporations), is owned or controlled (directly
or indirectly) by that entity, or by one or more of the Subsidiaries of that
entity, or by a combination thereof.
22. Award Administrator.
          The Company may from time to time to designate a third party (an
“Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any Options granted thereunder,
including by sending Award Letters on behalf of the Company to Optionees, and by
facilitating through electronic means acceptance of Option Agreements by
Optionees and Option exercises by Optionees.
23. Book Entry Delivery of Shares.
          Whenever reference in this Agreement is made to the issuance or
delivery of certificates representing one or more Shares, the Company may elect
to issue or deliver such Shares in book entry form in lieu of certificates.

-7-



--------------------------------------------------------------------------------



 



24. Acceptance.
          This Agreement shall not be enforceable until it has been executed by
the Optionee. In the event the Company has designated an Award Administrator,
the acceptance (including through electronic means) of the Option contemplated
by this Option Agreement in accordance with the procedures established from time
to time by the Award Administrator shall be deemed to constitute the Optionee’s
acknowledgment and agreement to the terms and conditions of this Option
Agreement and shall have the same legal effect in all respects of the Optionee
having executed this Option Agreement by hand.

                  By:   L-3 COMMUNICATIONS HOLDINGS, INC.         -s- Michael T.
Strianese [y64454y6445401.gif]        Michael T. Strianese
President and Chief Executive Officer                -s- Steven M. Post
[y64454y6445402.gif]         Steven M. Post        Senior Vice President,
General Counsel and Corporate Secretary     

Acknowledged and Agreed
as of the date first written above:

                Optionee Signature             

-8-